[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The Motion to Strike seeks to strike the apportionment claim alleging that it is legally insufficient in that it was not accompanied by a good faith certificate in accordance with Connecticut General Statutes §52-190 (a).
The defendant/apportionment plaintiff, Walter S. Gurski argues in his Memorandum in Opposition to the Motions to Strike, that § 52-190 (a) does not apply to apportionment actions as opposed to actions to "recover damages." Also that five superior court judges presented with this issue have held that § 52-190 (a) does not apply to apportionment complaints. The plaintiff while making a cogent argument for his position, has presented no authority to the contrary.
This court concludes that the cases referenced as to the issue in question are persuasive and that their holdings should be followed.
It is perhaps accurate, when in Audie v. Hospital of St. Raphael's, etal., No. CV 95-00522325, Corradino, J. said, "This may be a situation where legislative action not judicial creativity is appropriate."
The Motions to Strike are denied.
___________________ Stengel, J. CT Page 14845